Judgment and order unanimously affirmed without costs. Memorandum: In this medical malpractice action concerning the administration of a spinal anesthetic during a cesarean, Supreme Court properly denied defendants’ motion to set aside the verdict. The jury awarded plaintiffs $2.05 million, based on proof that a first-year resident improperly injected the anesthetic outside the subarachnoid space, causing permanent nerve damage to the left leg of Valerie Taylor-Gove (plaintiff). The resident performed the procedure under the supervision of an attending anesthesiologist,
*880although plaintiff had directed that the resident not treat her. Thus, it cannot be said that “ ‘the jury could not have reached the verdict on any fair interpretation of the evidence’ ” (Kirkpatrick v Timber Log Homes, 190 AD2d 1072; see, Wilcox v Morrow, 226 AD2d 1077). Defendants John D’Addario, M.D., and Anesthesia Group, P. C., failed to preserve for our review their contention that expert testimony was improperly received (see, Horton v Smith, 51 NY2d 798, 799). Their contention that the apportionment of fault is inconsistent also is not preserved for our review. In any event, that apportionment is consistent with the evidence and the charge to the jury, and reflects a determination that while the attending anesthesiologist, as the resident’s supervisor, bears the brunt of the responsibility, defendant D’Addario shares culpability for failing to document and honor the preoperative direction of plaintiff that the resident not treat her. Given the permanency of plaintiff’s injury, together with plaintiffs degree of disability and unremitting pain, we conclude that the award does not materially deviate from what would be reasonable compensation (see, CPLR 5501 [c]). (Appeals from Judgment and Order of Supreme Court, Onondaga County, Tormey, III, J.—Malpractice.) Present—Pine, J. P., Hayes, Wisner, Callahan and Doerr, JJ.